Citation Nr: 0300833	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-03 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1957 to May 
1973.

This case comes before the Board of Veterans' Appeals 
(Board) from a July 2000 RO decision which denied the 
veteran's claim for service connection for PTSD.  This is 
the only issue before the Board at this time.

The claims folder shows that, when this case was sent to 
the Board, a claim for a rating of total disability based 
on individual unemployability (TDIU rating) was still 
pending at the RO, and the RO was in the midst of 
processing that claim.  In written argument to the Board 
in July 2002, the veteran's representative addressed the 
matter of a TDIU rating.  The question of entitlement to a 
TDIU rating is not before the Board at this time.  If the 
RO has not already done so, it will adjudicate the TDIU 
claim.

The Board incidentally notes, and brings to the RO's 
attention, that the established service-connected 
disabilities listed in a February 2002 rating decision do 
not include previously established service-connected 
bilateral hearing loss; this omission on the rating sheet 
apparently was mere oversight.  Additionally, the RO may 
wish to review the current noncompensable rating assigned 
for service-connected tinnitus, inasmuch as current rating 
criteria (38 C.F.R. § 4.87, Diagnostic Code 6260 (2002)) 
only require that tinnitus be recurrent in order for a 10 
percent rating to be assigned.


FINDINGS OF FACT

During service the veteran did not engage in combat, 
although there is sufficient verification of a service 
stressor, and the service stressor led to his currenty 
diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 
1957 to May 1973.  This included service in Vietnam from 
November 1966 to November 1967, during which time he was 
assigned to a combat engineer unit.  He received 
decorations for Vietnam service, but none evincing combat.  
His service medical and personnel records do not otherwise 
show he engaged in combat.  His service medical records 
show no chronic psychiatric disorder.

RO rating decisions dated to 2002 show the veteran has the 
following service-connected physical ailments:  diabetes 
(rated 20 percent); left leg amputation due to diabetes 
(40 percent); bilateral eye disorder due to diabetes (30 
percent); peripheral neuropathy of right lower extremity 
due to diabetes (10 percent); peripheral neuropathy of 
left lower extremity due to diabetes (10 percent); 
hypertension (10 percent); and right foot calluses, right 
knee condition, right arm condition, bilateral hearing 
loss, and tinnitus (all rated 0 percent).  The combined 
compensation rating (38 C.F.R. § 4.25) is 80 percent.  The 
veteran has also recently been found to be incompetent for 
purposes of receiving VA monetary benefits, and his wife 
acts as custodian of such funds.

Besides the veteran's physical ailments, VA treatment 
records from the 1980s to the early 2000s show treatment 
for psychiatric symptoms.  Diagnostic assessments included 
depression and anxiety, as well as PTSD, possible PTSD, or 
rule out PTSD. 

In statements in support of his current claim for service-
connection for PTSD, the veteran alleged various stressors 
from his service in Vietnam.  These claimed stressors 
include being in a plane which had to land because of some 
problem, and which was filled with people who were afraid; 
being subject to rocket and mortar fire; and having his 
camp overrun by the enemy.  

In May 1999, a letter and attachments from the U. S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
verified that the veteran's unit in Vietnam, the 168th 
Engineer Battalion, was stationed in Phuoc Vinh from 
December 1965 to October 1967, and that Phuoc Vinh was 
attacked by mortar fire on September 1, 1967.  There was 
no verification provided of the plane landing which the 
veteran identified as a stressor, or of his camp being 
overrun by the enemy.  There was also reference to a March 
1967 incident in which elements of his unit, along with 
security forces, repelled an enemy attack at another 
location.

In December 1999, the veteran was given a VA PTSD 
examination.  He described the stressor of the plane 
landing, and stated that he had experienced nightmares and 
flashbacks related to this event.  He described various 
other symptoms as well.  The examiner commented that his 
flashbacks involved the time he was in Vietnam and in a 
plane which had to land in such a way that the people on 
board became seriously disturbed and afraid.  The examiner 
diagnosed the veteran with PTSD.

In June 2000, the veteran was given another VA PTSD 
examination.  It was noted that the veteran had been a 
patient at a VA nursing facility since March 1999 and was 
bedridden from his physical ailments; he needed assistance 
with most activities of daily living.  Besides treatment 
for physical illnesses, he took medication for anxiety and 
depression.  It was noted he lacked spontaneous 
verbalization, which was consistent with what was observed 
by the nursing staff.  He also exhibited a memory deficit 
and other symptoms.  He denied problems, despite the 
examiner's attempt to elicit military traumas and possible 
PTSD symptoms.  The examining psychologist said she 
reviewed the claims folder and noticed no statements by 
the veteran in which he claimed specific traumatic 
stressors.  [The Board notes there are such statements in 
the file.]  The examiner stated that the veteran denied 
symptoms of PTSD and denied having any military-related 
psychological problems, and thus she found no evidence of 
the presence of PTSD.  The examiner's diagnoses were 
depressive disorder, not otherwise specified, and 
cognitive disorder, not otherwise specified. 

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has 
been notified of the evidence necessary to substantiate 
his claim.  Relevant medical and other records have been 
obtained and VA examinations have been provided.  The 
Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  
 
Service connection may be granted for a disability due to 
a disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 
3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran's Army service records indicate that while in 
Vietnam he worked with a combat engineer unit, in a 
support role, and service records show no combat 
decorations or other evidence of participation in combat.  
As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet.App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998);  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994).  Under DSM-IV, concerning a diagnosis of 
PTSD, a sufficient stressor is one in which a person has 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen, 
supra.

Most of the veteran's claimed Vietnam stressors have not 
been verified by service records or independent evidence.  
One claimed service stressor, however, appears to be 
rocket and mortar attacks in Vietnam.  A recent court 
decision indicates that a rocket attack at a large base in 
Vietnam may be a sufficient PTSD stressor, and a veteran's 
claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost, supra.  Some documents from USASCRUR verify a 
mortar attack against the veteran's unit in Vietnam.  
Moreover, past correspondence from USASCRUR in other cases 
indicates that such attacks in Vietnam were common.  Given 
the available evidence, and the holding in Pentecost, the 
Board finds the particular stressor of a mortar attack is 
satisfactorily corroborated.  

Medical records in recent years contain a number of 
references to PTSD or possible PTSD.  One recent VA 
examination diagnosed PTSD.  The subsequent VA examination 
did not diagnose PTSD, but this result appears partly due 
to the veteran's failure to describe a stressor at the 
time of the examination (perhaps understandable, given the 
examiner's findings of verbalization, memory, and other 
cognitive symptoms), and the examiner's failure to notice 
the veteran's prior statements of stressors which are 
found in the claims folder.  In any event, the earlier VA 
examination and treatment records provide an acceptable 
medical diagnosis of PTSD, which at least at some times 
has been linked to the verified stressor of a mortar 
attack in Vietnam.  

In sum, all elements for service connection for PTSD are 
established.  The Board finds PTSD was incurred in 
service, warranting service connection.  The benefit-of-
the-doubt rule has been applied in reaching this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for PTSD is granted.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

